Citation Nr: 1110094	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-11 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nephropathy, also claimed as urinary tract infections, as due to exposure to herbicides, or as secondary to service-connected prostate cancer and/or service-connected diabetes mellitus, type 2. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostate cancer and/or service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for nephropathy, also claimed as urinary tract infections, and entitlement to service connection for erectile dysfunction. 

The Board notes that the Veteran was afforded a VA examination in July 2010.  The Board finds this examination to be inadequate.  The examiner stated that he was unable to find documentation corroborating the Veteran's report of having urinary tract infections.  The examiner also stated that there was no evidence of erectile dysfunction.  Clearly, however, the claims file contains medical records reporting erectile dysfunction, for which the Veteran was prescribed Viagra at a VA outpatient center, in July 2004.  In addition, VA outpatient records indicate that urinary tract infections are an active problem for the Veteran.  Records also indicate symptoms of urinary retention in private medical records from May 2009, a urinary tract infection with blood in urine noted in July 2002, and recurrent urinary tract infections noted in June 2001.

Furthermore, in addition to not thoroughly reviewing the claims file, no rationale was provided for any of the opinions stated in the examination.  The Court has found that a medical opinion that contains only data and conclusions should be accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds this examination to be inadequate, and addendum opinions should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain addendum opinions to the July 2010 VA examination.  If necessary, afford the Veteran a VA examination for erectile dysfunction and nephropathy/urinary tract infections.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file (including those specifically referred to above) and offer comments and an opinion addressing:

a)  whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed nephropathy/urinary tract infections/urinary disability had their onset during service, were aggravated during service, or are in any other way causally related to his active service, including the Veteran's exposure to herbicides.

b)  whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's nephropathy/urinary tract infections/urinary disability are proximately due to or aggravated by his service-connected diabetes mellitus or his service-connected prostate cancer.

c)  whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's erectile dysfunction had its onset during service, or is in any other way causally related to his active service; and

d)  whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's erectile dysfunction is proximately due to or aggravated by his diabetes mellitus, type II or prostate cancer.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

3.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


